Citation Nr: 9930358	
Decision Date: 10/25/99    Archive Date: 10/29/99

DOCKET NO.  94-23 881	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUES

1.  Entitlement to an increased rating for undifferentiated 
schizophrenia, currently evaluated as 30 percent disabling. 

2.  Entitlement to a temporary total disability rating under 
the provisions of 38 C.F.R. § 4.29 based upon hospitalization 
at a VA Medical Center (VAMC) from January 9, 1992 to 
February 1, 1992.

3.  Entitlement to a temporary total disability rating under 
the provisions of 38 C.F.R. § 4.29 based upon hospitalization 
at a VAMC from November 10, 1992 to November 18, 1992.

4.  Entitlement to a temporary total disability rating under 
the provisions of 38 C.F.R. § 4.29 based upon hospitalization 
at a VAMC from May 16, 1993 to June 12, 1993.

5.  Entitlement to a temporary total disability rating under 
the provisions of 38 C.F.R. § 4.29 based upon hospitalization 
at a VAMC from July 19, 1993 to September 9, 1993.

6.  Entitlement to a temporary total disability rating under 
the provisions of 38 C.F.R. § 4.29 based upon hospitalization 
at a VAMC from September 12, 1993 to October 4, 1993.

7.  Entitlement to a temporary total disability rating under 
the provisions of 38 C.F.R. § 4.29 based upon hospitalization 
at a VAMC from February 21, 1994 to March 25, 1994.

8.  Entitlement to a temporary total disability rating under 
the provisions of 38 C.F.R. § 4.29 based upon hospitalization 
at a VAMC from June 5, 1995 to June 15, 1995.

9.  Entitlement to a temporary total disability rating under 
the provisions of 38 C.F.R. § 4.29 based upon hospitalization 
at a VAMC from October 5, 1995 to October 20, 1995.



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 


INTRODUCTION

The veteran had active service from June 1974 to May 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1992 rating action of the Roanoke, 
Virginia Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied entitlement to a temporary total 
disability evaluation under the provisions of 38 C.F.R. § 
4.29 based upon hospitalization from January 9, 1992 to 
February 1, 1992 and denied an increased rating for the 
service-connected undifferentiated schizophrenia (previously 
claimed as a nervous condition).

The record reflects that in August 1993 the veteran filed a 
claim for a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  
By rating action in February 1994 the RO denied entitlement 
to TDIU.  In March 1994 the veteran was provided a 
supplemental statement of the case, encompassing the denial 
of entitlement to TDIU.  The veteran was also notified that 
if the supplemental statement of the case contained an issue 
which was not included in his substantive appeal, he would 
have to respond within 60 days to perfect the appeal as to 
the new issue.  The Board notes that since the claim for 
entitlement to TDIU was not in the veteran's prior 
substantive appeal, he should have filed a substantive appeal 
within 60 days encompassing that issue.  The record reflects 
that the veteran did not file a substantive appeal within the 
requisite period of time.  Hence, the TDIU issue has not been 
perfected for appeal, and will not be considered by the Board 
herein.

The veteran's claims for entitlement to temporary total 
disability ratings based on hospitalization at a VA medical 
center (VAMC) from January 9, 1992 to February 1, 1992, from 
May 16, 1993 to June 12, 1993, from July 19, 1993 to 
September 9, 1993, from September 12, 1993 to October 4, 
1993, and from February 21, 1994 to March 25, 1994, will be 
addressed in the remand appended to the decision.  The Board 
also notes that the increased rating for undifferentiated 
schizophrenia issue will be addressed in the remand following 
the decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO. 

2.  The medical evidence of record indicates that the veteran 
was hospitalized from November 10, 1992 to November 18, 1992.

3.  The medical evidence of record indicates that the veteran 
was hospitalized from June 5, 1995 to June 15, 1995.

4.  The medical evidence of record indicates that the veteran 
was hospitalized from October 5, 1995 to October 20, 1995.


CONCLUSIONS OF LAW

1.  A temporary total rating based upon hospitalization at a 
VAMC from November 10, 1992 to November 18, 1992, is not 
warranted.  38 C.F.R. § 4.29 (1999).

2.  A temporary total rating based upon hospitalization at a 
VAMC from June 5, 1995 to June 15, 1995 is not warranted.  38 
C.F.R. § 4.29 (1999).

3.  A temporary total rating based upon hospitalization at a 
VAMC from October 5, 1995 to October 20, 1995is not 
warranted.  38 C.F.R. § 4.29 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A total disability rating (100 percent) will be assigned 
without regard to other provisions of the rating schedule 
when it is established that a service-connected disability 
has required hospital treatment in a VA or an approved 
hospital for a period in excess of 21 days or hospital 
observation at VA expense for a service-connected disability 
for a period in excess of 21 days.  38 C.F.R. § 4.29.

With regard to the claims based on periods of hospitalization 
from November 10, 1992 to November 18, 1992, from June 5, 
1995 to June 15, 1995, and from October 5, 1995 to October 
20, 1995, the Board notes that each of these periods involved 
less than 21 days of hospitalization.  The pertinent 
regulation provides that a temporary total disability rating 
will be assigned when a service-connected disability has 
required treatment in a VA hospital for a period in excess of 
21 days.  38 C.F.R. § 4.29.  Accordingly, the veteran has not 
presented claims for which relief may be granted under the 
law, with regard to these three periods of hospitalization.  
38 C.F.R. § 4.29.  The U.S. Court of Appeals for Veterans 
Claims (Court) has held that in a case where the law is 
dispositive of the claim, the claim should be denied because 
of lack of entitlement under the law.  Sabonis v. Brown, 6 
Vet.App. 426, 430 (1994).


ORDER

The claims for entitlement to temporary total disability 
ratings under 38 C.F.R. § 4.29, based on hospitalization at a 
VAMC from November 10, 1992 to November 18, 1992, from June 
5, 1995 to June 15, 1995, and from October 5, 1995 to October 
20, 1995, are denied.


REMAND

The veteran contends that his service-connected 
undifferentiated schizophrenia is more severely disabling 
than currently rated.  The veteran's representative, in an 
informal hearing presentation dated in July 1999, requested 
that the case be remanded to determine the status of the 
veteran's Social Security benefit, to obtain a social and 
industrial survey, and to determine whether the veteran's 
polysubstance abuse is a result of his schizophrenic 
condition and whether his GAF score of 55 on the 1997 VA 
examination was correct.  

The VA has a duty to assist the veteran in the development of 
facts pertaining to his claim.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999); 38 C.F.R. § 3.103(a) (1998).  The U.S. 
Court of Appeals for Veterans Claims (Court) has held that 
the duty to assist the veteran in obtaining and developing 
available facts and evidence to support his claim includes 
obtaining medical records to which he has referred and 
obtaining adequate VA examinations.  The Court also stated 
that the Board must make a determination as to the adequacy 
of the record.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
The duty to assist the veteran includes the obligation to 
obtain ongoing treatment records while a claim is pending.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Thus, any 
additional relevant medical records should be secured on 
remand.

The Board initially notes that on VA examination in April 
1997, the examiner noted the veteran's medical history, as 
reported by the veteran, however, his claims folder was not 
available to the examiner to review in conjunction with the 
examination.  The fulfillment of the statutory duty to assist 
includes the conduct of a thorough and contemporaneous 
medical examination, one which takes into account the records 
of prior treatment, so that the evaluation of the claimed 
disability will be a fully informed one.  Green v. Derwinski, 
1 Vet. App. 121 (1991).  The Board also notes that the 
veteran has been hospitalized on numerous occasions in the 
past, primarily due to symptoms caused by his substance 
abuse.  The diagnosis on several occasions was organic 
hallucinosis and organic mental disorder.  On one discharge 
summary dated in March 1994, it was noted that the veteran's 
history and current presentation were not consistent with 
schizophrenia, but rather with an organic cause of 
hallucinations.  Hence, it is unclear as to the extent of 
disability caused by the veteran's undifferentiated 
schizophrenia and the extent of his disability due to his 
polysubstance abuse or other causes.  The Board therefore 
finds that the veteran should undergo another VA psychiatric 
examination which addresses the current severity of his 
undifferentiated schizophrenia, and which also considers 
prior treatment records, hospitalization reports, and 
examinations.

Effective November 7, 1996, the rating criteria for 
psychiatric disorders were revised.  When regulations 
concerning entitlement to a higher rating are changed during 
the course of an appeal, the veteran is entitled to a 
decision on his claim under the criteria that are most 
favorable to him.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  It is clear from the record that the RO has not yet 
considered the veteran's claim for an increased rating for 
undifferentiated schizophrenia under the revised regulations 
that became effective November 7, 1996.  Prior to appellate 
consideration of the appeal, the RO must again review the 
appealed issue, considering both the old and the revised 
rating criteria, and apply those criteria that are more 
advantageous to the veteran.

The Board also notes that while the veteran underwent a VA 
psychiatric examination in April 1997, the RO did not issue a 
supplemental statement of the case reflecting consideration 
the new evidence.  Accordingly, the veteran must be issued a 
supplemental statement of the case encompassing the April 
1997 VA examination report findings. 

In a letter dated in May 1996 from the veteran's sister, she 
indicated that she had an account set up into which the 
veteran's Social Security checks were deposited each month.  
In an Income/Net Worth and Employment Statement dated in 
November 1996, the veteran indicated that his SSDI would be 
stopped on June 3, 1997.  Hence, it is unclear whether he 
still receives Social Security disability benefits.  The 
Court held in Masors v. Derwinski, 2 Vet. App. 181 (1992), 
the Court mandated that the VA must obtain a SSA decision 
concerning disability benefits and the medical records upon 
which such a decision was based.  Therefore, on remand the RO 
should obtain any decision of the Social Security 
Administration regarding an award of disability benefits and 
any supporting medical records.  

The Board also notes that in the July 1999 informal hearing 
presentation, the veteran's representative essentially 
claimed entitlement to service connection for polysubstance 
abuse, as secondary to the service-connected undifferentiated 
schizophrenia.  As that issue has not yet been addressed by 
the RO, it must be referred to the RO for appropriate action.  
The Board finds that the claim for secondary service 
connection for polysubstance abuse would have an impact on 
the veteran's claims for entitlement to temporary total 
disability ratings based on hospitalization at a VA medical 
center (VAMC) from January 9, 1992 to February 1, 1992, from 
May 16, 1993 to June 12, 1993, from July 19, 1993 to 
September 9, 1993, from September 12, 1993 to October 4, 
1993, and from February 21, 1994 to March 25, 1994, and that 
these temporary total disability issues are inextricably 
intertwined with the claim for secondary service connection 
for polysubstance abuse.  Therefore, the Board defers 
appellate consideration of these temporary total disability 
rating issues at this time, pending the RO's consideration of 
the secondary service connection claim. 

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran and 
request that he provide the name(s) and 
address(es) of all medical care providers 
(VA and private) who have treated him for 
his undifferentiated schizophrenia since 
1992.  After obtaining any necessary 
releases, the RO should obtain copies of 
complete clinical records from the 
identified treatment sources, and 
associate them with the claims folder.  
This should specifically include complete 
treatment records, as well as any 
inpatient treatment records and 
psychiatric records, from the Salem VAMC.

2.  The RO should contact the Social 
Security Administration to obtain records 
pertinent to the veteran's receipt of 
Social Security benefits, if any, to 
include photocopies of all medical 
records upon which the Administration's 
determination is based.  Once obtained, 
the records should be associated with the 
claims folder.

3.  The veteran should be afforded a VA 
psychiatric examination to determine the 
severity of his service-connected 
undifferentiated schizophrenia and its 
impact on his social and industrial 
adaptability.  It is imperative that the 
examiner review the claims folder prior 
to the examination, and that he/she 
review the revised criteria for rating 
psychiatric disabilities as discussed 
above, together with the criteria in 
effect prior to November 7, 1996.  The 
examiner should report findings 
consistent with the revised regulatory 
criteria cited above, and should render 
an opinion as to what effect the service-
connected disability has on the veteran's 
social and industrial adaptability.  A 
Global Assessment of Functioning (GAF) 
score should be provided, and the 
examiner should explain the meaning of 
any score.  Supporting rationale should 
be provided for any opinions rendered by 
the examiner.  

4.  Following the completion of all 
requested development, the RO should 
review the veteran's claim based on all 
of the evidence of record and all 
applicable law and regulations, in 
particular considering both the old 
rating criteria for psychiatric disorders 
and the revised rating criteria which 
became effective November 7, 1996, and 
applying those criteria that are more 
advantageous to the veteran.  If action 
taken remains adverse to the veteran, he 
and his representative should be provided 
a supplemental statement of the case, 
which encompasses the evidentiary 
development undertaken following the 
issuance of the last supplemental 
statement of the case, including the 
April 1997 VA examination report, and 
also contains a recitation of the 
regulations pertaining to evaluation of 
psychiatric disorders prior to November 
7, 1996.  The veteran and his 
representative should then be afforded a 
reasonable time to reply thereto.

5.  The RO should adjudicate the question 
of service connection for substance 
abuse.  If the decision is adverse to the 
veteran, he and his representative should 
be provided with notice of the adverse 
determination and be informed of his 
right to appeal.  If a timely appeal is 
received, the RO should issue a statement 
of the case on that issue and, if there 
is a timely submission of a formal appeal 
certify that issue for appellate 
consideration.  If the claim for service 
connection for substance abuse is decided 
in favor of the veteran, then the claims 
for temporary total ratings based on 
hospitalization should be reconsidered.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this REMAND is to 
obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals






